Citation Nr: 0708583	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  06-32 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
psychoneurosis.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1944 to November 1944.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the RO.  In 
January 2007, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.

In March 2007, the undersigned Veterans Law Judge granted the 
veteran's motion to have his case advanced on the Board's 
docket.

The issues of entitlement to service connection for 
psychoneurosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in September 
1947, the RO severed the veteran's service connection for 
psychoneurosis, mixed type.

2.  Evidence associated with the record since the RO's 
September 1947 decision raises the reasonable possibility of 
substantiating the claim of entitlement to service connection 
for psychoneurosis.  


CONCLUSION OF LAW

Evidence received since the September 1947 decision is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his request 
to reopen a claim of entitlement to service connection for 
psychiatric disability.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In a March 2006 letter, the RO reminded the veteran that this 
was not his first claim for service connection for 
psychoneurosis.  The RO noted that in a September 1947 rating 
action, it had severed a previous grant of service connection 
for the veteran's psychoneurosis.  The RO further noted that 
such action had not been appealed and had become final under 
the law and regulations then in effect.  Veterans Regulation 
No. 2(a), pt. II, par. III; Department of Veterans Affairs 
Regulation 1008; effective January 26, 1936 to December 31, 
1957.

The RO informed the veteran that in order to successfully 
reopen his claim, he had to present evidence that was both 
new and material.  The RO explained the criteria for evidence 
to be considered new and material, as well as the type of 
evidence and information necessary to establish entitlement 
to the underlying claim of service connection for 
psychoneurosis.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO also notified the veteran and his representative of 
the following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would seek 
to provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to provide, 
such as employment records and records of his treatment by 
private health care providers; and (4) the need to furnish VA 
any other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Further discussion of the duty to notify and the duty to 
assist is unnecessary in this case as the Board finds that 
the veteran has submitted new and material evidence to reopen 
his claim.  Consequently, there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Analysis

In December 1944, the RO granted service connection for 
anxiety neurosis.  In September 1947, the RO reviewed that 
decision.  Evidence on file consisted of the veteran's 
service medical records, and evidence from private health 
care providers, E. L., M.D. and Dr. E. M.  

The veteran's service medical records show that in August 
1944, he was admitted to the hospital, after causing a 
disturbance at a show.  Following a work-up and two months of 
observation, the veteran was found to have anxiety neurosis.  
He was referred to a Board of Medical Survey which determined 
that based on sound medical principles, the veteran's anxiety 
neurosis had existed prior to service and had not been 
aggravated in service.  Consequently, the veteran was given a 
medical discharge from service.  

In July 1947, Dr. L. reported that he had treated the veteran 
prior to September 1942, but that he had never treated him 
for a nervous disorder.  He noted, however, that he had seen 
the veteran in June 1946 for complaints regarding his nerves 
and an inability to sleep.  

In August 1947, Dr. M. stated that he had treated the veteran 
for 21 years.  He reported that the veteran had been mentally 
normal and had not presented any signs of a neurosis prior to 
service.  

In the September 1947 rating decision, the RO found that on 
the basis of sound medical principles, the veteran's nervous 
disorder had existed prior to service, and the RO severed 
service connection for the veteran's psychoneurosis.  The 
veteran did not appeal that decision and it became final.  
Consequently, that decision was final based on the evidence 
of record at that time. 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

The veteran now requests that his claim of service connection 
for psychoneurosis be reopened.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Relevant evidence added to the record since the RO's 
September 1947 severance action consists of a January 2007 
statement from the veteran's sister; medical reports from W. 
G. F., Ph.D., dated in July 2006 and January 2007; and the 
transcript of the veteran's January 2007 hearing before the 
undersigned Veterans Law Judge.  

The reports from Dr. F. indicate that the veteran currently 
has generalized anxiety disorder and major depression.  
Although Dr. F. concludes that the veteran's generalized 
anxiety disorder is directly and causally related to 
traumatic experiences in service.  This evidence is new and 
material because it was not previously of record at the time 
of the September 1947 rating decision and bears directly on 
the issue on appeal.  Therefore, this evidence does relate to 
unestablished facts necessary to substantiate the claim when 
considered with previous evidence of record.  The Board must 
assume the credibility of this evidence when making a 
determination whether new and material evidence has been 
submitted.  Justus, 3 Vet. App. at 513.  

Credibility determinations as to the probative value of the 
evidence in this case can only be made when adjudicating the 
merits based on all the evidence of record.  

The Board concludes that the evidence received since the 
September 1947 decision is new and material, and the claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2006); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of service connection for psychoneurosis, 
the claim is reopened only to that extent.  


REMAND

The Board determined that new and material evidence to reopen 
the claim for service connection for psychoneurosis has been 
presented.  Therefore, the case must be returned to the RO 
for adjudication on the merits based on all the evidence of 
record.  

The Board observes that VA's duty to assist the veteran 
includes obtaining relevant medical records and a thorough 
and contemporaneous medical examination in order to determine 
the nature and extent of the veteran's disability.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  VA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent with respect to the issue 
of entitlement to service connection for 
psychoneurosis including whether the 
disability was aggravated by service.  
Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  VA should also specifically 
request that he provide any evidence in 
his possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  VA should schedule the veteran for a 
VA psychiatric examination. The claims 
file must be made available to and 
reviewed by the examiner in connection 
with the examination. The examiner must 
determine the nature, severity, and 
etiology of any psychiatric disorder(s) 
present. The examiner should provide an 
opinion on the veteran's current 
psychological diagnosis, and whether such 
disorder began or was aggravated during 
service.
The report of the examination should 
include a complete rationale for all 
opinions.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


